         Case 3:18-cr-00101-MMD-WGC Document 157 Filed 06/01/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-101-MMD-WGC

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 DAREN W. PHILLIPS,

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 2253(a)(1);

15 and 18 U.S.C. § 2253(a)(3) based upon the plea of guilty by Daren W. Phillips to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Indictment and shown by the United States to have the requisite nexus to

18 the offense to which Daren W. Phillips pled guilty. Indictment, ECF No. 1; Change of

19 Plea, ECF No. 121; Plea Agreement, ECF No. 122; Preliminary Order of Forfeiture, ECF

20 No. 125.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from June 13, 2019, through July 12, 2019, and from October 18, 2019,

27 through November 16, 2019, notifying all potential third parties of their right to petition the

28 Court. Notice of Filing Proof of Publication, ECF No. 130-1 and 147-1.
            Case 3:18-cr-00101-MMD-WGC Document 157 Filed 06/01/20 Page 2 of 4



 1           This Court finds the United States notified known third parties by regular mail and

 2   certified mail return receipt requested of their right to petition the Court. Notice of Filing

 3   Service of Process – Mailing, ECF No. 148.

 4           On November 5, 2019, the United States Attorney’s Office served Amanda Windes

 5   with copies of the Preliminary Order of Forfeiture and the Notice through regular mail and

 6   certified mail return receipt requested. Notice of Filing Service of Process – Mailing, ECF

 7   No. 148-1.

 8           This Court finds no petition was filed herein by or on behalf of any person or entity

 9   and the time for filing such petitions and claims has expired.

10           This Court finds no petitions are pending with regard to the property named herein

11   and the time for presenting such petitions has expired.

12           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

13   all possessory rights, ownership rights, and all rights, titles, and interests in the property

14   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

15   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1);

16   18 U.S.C. § 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

17   law:

18           1. One Dell P26E black laptop computer, bearing serial number 2R02312;

19           2. One hard drive with serial number S3P64PWY in the Dell P26E black and silver

20                laptop computer with serial number 2R02312; and

21           3. a Motorola XT1254 Droid Turbo Phone with electronic serial number

22                990005113431283

23   (all of which constitutes property).

24           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

25   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

26   deposit, as well as any income derived as a result of the government’s management of any

27   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

28   disposed of according to law.
                                                      2
          Case 3:18-cr-00101-MMD-WGC Document 157 Filed 06/01/20 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk

 2   send copies of this Order to all counsel of record.

 3                 June 1
            DATED _____________________, 2020.

 4

 5

 6                                               HONORABLE MIRANDA M. DU
 7                                               UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
         Case 3:18-cr-00101-MMD-WGC Document 157
                                             154 Filed 06/01/20
                                                       05/26/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2         A copy of the foregoing Final Order of Forfeiture was served upon counsel of record

 3   via Electronic Filing on May 26, 2020.

 4
                                                    /s/ Maritess Recinto
 5                                                  MARITESS RECINTO
 6                                                  Paralegal Specialist
                                                    US Attorney’s Office
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
